                              UNITED STATES DISTRICT CO
                            SOUTHERN DISTRICT OF CALIFO


 UNITED STATES OF AMERICA,                            CASE NO.

                              Plaintiff,
                    VS.                               JUDGMENT OF DISMISSAL

 Alex Nazario-Ramirez (2),

                             Defendant.


          IT APPEARING that the defendant is now entitled to be discharged
for the reason that:

       an indictment has been filed in another case against the defendant and
       the Court has granted the motion of the Government for dismissal of
       this case, without prejudice; or

       the Court has dismissed the case for unnecessary delay; or

       the Court has granted the motion of the Government for dismissal,
       without prejudice; or

       the Court has granted the motion of the defendant for a judgment of
       acquittal; or

       a jury has been waived, and the Court has found the defendant not
       guilty; or

~-X-   the jury has returned its verdict, finding the defendant not guilty;

~-X-   of the offense(s) as charged in the Indictment:

26:586l(d), 5871; 18:2; 18:924(d), 26:5872, 28:246l(c) - Possession ofUmegistered Firearm; Aiding and
Abetting; Criminal Forfeiture




              IT IS THEREFORE ADJUDGED


 DATED:
